Title: To Thomas Jefferson from Henry Knox, 16 March 1801
From: Knox, Henry
To: Jefferson, Thomas



My dear sir
Boston 16 March 1801.

Even if the sincerity and cordiality which dictate this note should fail of giving it any value in your estimation, yet the consciousness of having performed an impulse of duty will afford me some gratification.
I cannot refrain from expressing to you, the heart felt satisfaction I have experienced in perusing your address of the 4th of the present month. The just manner in which you appreciate the motives of the two parties, which have divided the opinions, and which sometimes have seemed to threaten to divide the territory and government of the Country; and the strong incitements you display for cementing more closely our union, the esssential principle of our prosperity, evince conspicuously, at one view, your intelligence patriotism and magnanimity.
I rejoice at the early occasion you have taken to give publicity to your sentiments which in their operation, cannot but produce the just support of all true Americans.
Although my local situation has prevented any activity in the late contest for the election of a President, yet I was in favor of the continuance of Mr Adams, having always possessed an high opinion of his integrity, learning, and love of Country.
I mention this circumstance with freedom, in order to guard against the possibility of an idea arising in your mind, that this letter is dictated by motives of duplicity, which my soul abhors. The respect and attachment however, that I have ever entertained for you, enhanced by your acquaintance and confidence, have never been in the least impaired.
The great extent of our Country, & the different manners of the respective parts, claim forcibly, the superintendence, and direction of an enlarged mind, to consolidate their interests and affections. And if you should happily effect, this much to be desired object, an imperishable fame will be attached to your character.
I hope sincerely that you may experience more satisfaction, and less perplexity, in the exercise of the high duties committed to you, than you appear to anticipate; and that when you chuse to retire, you may receive a richly merited reward, similar to that bestowed by a grateful people on the much loved Washington.
I am my dear Sir, with respectful attachment Your Obedient Servant

H Knox

